Citation Nr: 1111105	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  09-31 746	)	DATE
	)
	)

THE ISSUE
 
Whether new and material evidence has been received to reopen a claim of entitlement to service connection for porphyria cutanea tarda (PCT).
 
 
REPRESENTATION
 
Appellant represented by:  Veterans of Foreign Wars of the United States
 
 
ATTORNEY FOR THE BOARD
 
E.M. Evans
 
 
INTRODUCTION
 
The Veteran served on active duty from June 1967 to June 1969. 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2007 rating decision of the Washington, D. C., Regional Office (RO) of the Department of Veterans Affairs (VA).  The appeal was forwarded to the Board from the Huntington, West Virginia RO.  

The Veteran was scheduled for a central office hearing with a Veterans Law Judge in September 2010, but he failed to report.  He has not shown good cause for his failure to report.  Therefore, his hearing request is withdrawn, and the Board will proceed with the consideration of his appeal.  See 38 C.F.R. § 20.704(d) (2009).  
 
 
FINDINGS OF FACT
 
1.  A September 2003 rating decision denied entitlement to service connection for porphyria cutanea tarda, on the basis that there was no evidence of the disease during service or evidence of a compensably disabling porphyria cutanea tarda within the one year following his last exposure to Agent Orange.  In the absence of a perfected appeal, that decision is final.
 
2.  The evidence submitted since the September 2003 rating decision, by itself and when considered with the previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for porphyria cutanea tarda, and does not raise a reasonable possibility of substantiating the claim.
 
 
CONCLUSION OF LAW
 
The September 2003 rating decision is final.  New and material evidence has not been submitted to reopen the claim of entitlement to service connection for porphyria cutanea tarda.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the appellant in a pre-rating correspondence dated November 2006 of the information and evidence needed to substantiate and complete his claim.  The RO provided notice how disability ratings and effective dates are determined.  The claimant was also notified what was needed to reopen the claim and what is needed to establish the underlying claim for service connection.  
 
VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claims, and the Veteran has been afforded a meaningful opportunity to participate in the adjudication of the claim.  There is no evidence that any VA error in notifying or assisting the appellant reasonably affects the fairness of this adjudication.  Hence, the case is ready for adjudication.
 
The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 
 
New and Material Evidence
 
The Veteran contends that service connection for porphyria cutanea tarda is warranted.  He argues that this disorder is the result of his in-service exposure to Agent Orange. 
 
A rating decision becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2010).  If a claim has been previously denied and that decision is final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.
 
New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a)
 
VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened and considered on the merits.  See generally Elkins v. West, 12 Vet. App. 209 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).  If the additional evidence presents a reasonable possibility that the claim could be allowed, the claim is reopened and the ultimate credibility or weight that is accorded such evidence is ascertained as a question of fact.  Id.
 
In a September 2003 rating decision, entitlement to service connection for porphyria cutanea tarda was denied due to the fact that there was no evidence the disorder was demonstrated in-service, and no evidence that the disorder had become manifest to a compensable degree within one year from last exposure to Agent Orange.   Indeed, at the time of that rating decision the records showed that the earliest diagnosis of porphyria cutanea tarda was in 1997, i.e., almost three decades following the Veteran's last exposure to Agent Orange.  Thus for evidence to be new and material, it must show that the porphyria cutanea tarda was manifested in-service, or that it was manifested to a compensably disabling degree within one year from the last duty period in the Republic of Vietnam. 
 
The Veteran has not submitted such evidence.  The evidence submitted since the September 2003 denial does not show that the Veteran's porphyria cutanea tarda developed earlier than 1997.  Although the Veteran testified at a RO Decision Review Officer hearing, stating that he reported skin problems in Vietnam which were treated only with creams, this lay evidence does not support a finding that the appellant had porphyria cutanea tarda in-service.  Indeed, this theory was previously considered in the September 2003 denial.  The appellant has additionally reported that while he has experienced his skin problems since he was in service, he did not seek VA treatment until 1996.  

VA treatment records do reveal a current diagnosis of porphyria cutanea tarda, although in October 2008 the diagnosis of porphyria cutanea tarda was questioned.  In any event, even though these records and testimony are new, they are not material, in that they do not contain information suggesting that porphyria cutanea tarda was demonstrated in-service, or that the disorder was compensably disabling within one year of his last exposure to Agent Orange and other herbicides.  Hence, this evidence, either itself or in combination with the evidence already of record, does not provide a reasonable possibility of changing the prior outcome.  Thus, it is not new and material.  Without new and material evidence, the claim cannot be reopened.  

The claim must be denied.
 
Because the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit of the doubt doctrine does not need to be applied in this case.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).
  
ORDER
 
New and material evidence has not been submitted to reopen a claim for entitlement to service connection for porphyria cutanea tarda.  The petition to reopen is denied.
 
 
____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


